Beck, On. J.-
I. This case involves the same qxiestions of law arising upon like facts which are decided in the second, sixth and seventh points of the opinion in Goodnow v. Wells, ante, p. 654, decided at the present term. It is unnecessary to discuss these questions again, or to notice them further then to announce that in their disposition we follow our ruling in that case.
II. The venue of the cause was changed upon motion of plaintiff, which is now complained of by defendant as erroneous, for the reason that an affidavit upon which it was made *662was insufficient. But tbe abstract before us does not show that the order making the change of venue was excepted to in the court below. It therefore cannot be made a ground of objection in this court.
No other questions are presented in the argument of counsel. The judgment of the district court must be
Affirmed